Citation Nr: 0730606	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-03 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
(Type II).

2.  Entitlement to service connection for retinopathy, to 
include as secondary to diabetes mellitus and/or Agent Orange 
exposure.

3.  Entitlement to service connection for neuropathy of the 
upper extremities, to include as secondary to diabetes 
mellitus and/or Agent Orange exposure.

4.  Entitlement to service connection for neuropathy of the 
lower extremities, to include as secondary to diabetes 
mellitus and/or Agent Orange exposure.

5.  Entitlement to service connection for a kidney 
disability, to include as secondary to diabetes mellitus 
and/or Agent Orange exposure.

6.  Entitlement to service connection for coronary artery 
disease, to include as secondary to diabetes mellitus and/or 
Agent Orange exposure.

7.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus and/or Agent Orange 
exposure.

8.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus 
and/or Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to October 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

The issues of entitlement to service connection for 
retinopathy, neuropathy of the upper and lower extremities, 
kidney disability, coronary artery disease, hypertension, and 
erectile dysfunction are addressed in the REMAND that follows 
the order section of this decision..




FINDING OF FACT

The veteran had active military service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and has a current diagnosis of 
diabetes mellitus (Type II).


CONCLUSION OF LAW

Diabetes mellitus was incurred as a result of the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1113, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for diabetes 
mellitus.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Board has found the evidence currently of record to be 
sufficient to establish the veteran's entitlement to service 
connection for diabetes mellitus.  Therefore, no further 
development of the record is required with respect to the 
matter decided herein.  Although the record reflects that the 
RO has not provided appropriate notice with respect to the 
initial-disability-rating and effective-date elements of the 
claim, those matters are not currently before the Board and 
the RO will have the opportunity to provide the required 
notice before deciding those matters.





Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Herbicide Exposure Provisions

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

Type II diabetes mellitus shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e).

Type II diabetes mellitus developing in a veteran who was 
exposed to a herbicide agent during active military, naval or 
air service will be considered to have been incurred in or 
aggravated by service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service, provided that such disease 
shall have become manifest to a degree of 10 percent or more 
at any time after service.  38 C.F.R. § 3.307(a).

Analysis

It is the veteran's contention for purposes of this appeal 
that, although his unit was not based in Vietnam, as part of 
his official duties as an aircraft loadmaster, he flew to 
Vietnam in 1968 and remained there for a 90 day period, from 
January to March 1968.  

The veteran's service personnel records do not clearly state 
whether the veteran had service in the Republic of Vietnam.  
The veteran was awarded the Republic of Vietnam Campaign 
Medal in recognition of service in support of the Republic of 
Vietnam; however, he was not awarded the Vietnam Service 
Medal, and his service personnel records do not otherwise 
mention Vietnam or refer to his presence there.  However, the 
veteran's service records do support his underlying 
contention that he served as an aircraft loadmaster operating 
out of Hickam Air Force Base in Hawaii, and that, as part of 
his official duties, he "flies with transport squadron as 
aircraft loadmaster on tactical and scheduled missions."  
Thus, although his contention with respect to being present 
in Vietnam is not clearly established by any official record, 
the official records are entirely consistent with his 
contentions and do not contradict them.  

In support of his claim, the veteran has submitted statements 
from several fellow servicemen who knew the veteran 
personally and who attest to first-hand knowledge of his 
presence in Vietnam during the war.  

A January 2004 letter from W.A.B. attests from personal 
knowledge that the veteran flew multiple missions into 
Vietnam and was temporarily assigned to Phu-Cat Air Base in 
Vietnam, for a period of 90 days in 1968, to assist with 
higher-than-normal aircraft traffic at the base.    

A letter received in May 2003 from D.T.N. attests to his 
presence at Phu-Cat Air Base from April 1967 to April 1968.  
According to D.T.N., in either January or February of 1968, 
he met the veteran (a high school classmate) at Phu-Cat.

A letter received in May 2003 from R.J.W. attests to his 
personal knowledge of and service with the veteran.  R.J.W. 
confirmed that, as part of his duties, the veteran would have 
been assigned to cargo delivery flights, which followed 
several routes, one of which included routing through 
Vietnam.  R.J.W. personally vouched for the veteran's 
presence in Vietnam on a routine basis.  

In essence, the Board's decision on this issue turns on its 
determination as to the credibility of the veteran's account 
of his service.  The Board finds that the veteran's 
statements with respect to his service in Vietnam, and those 
of his fellow servicemen, are credible and are consistent 
with one another.  Those statements are not contradicted by 
any official document or account.  Accordingly, the Board 
accepts the veteran's account as true, and finds that he had 
service in Vietnam during the Vietnam war, and is therefore 
presumed to have been exposed to herbicides, as provided 
under 38 C.F.R. §§ 3.307, 3.309.

Post-service medical records show that the veteran has been 
diagnosed with diabetes mellitus (Type II).  A January 2002 
treatment report shows that it was under very poor control 
and required insulin and a restricted diet.  It has therefore 
become manifest to a compensable degree.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2007).

As the veteran is presumed to have been exposed to herbicides 
by reason of his military service, and as diabetes mellitus 
(Type II) became manifest to a compensable degree within the 
period specified under 38 C.F.R. § 3.307, a relationship 
between the veteran's diabetes and his military service is 
presumed.  Accordingly, the Board concludes that service 
connection for diabetes mellitus is in order.  


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.


REMAND

Service connection has been granted for diabetes mellitus 
(Type II) based on the Board's determination that the veteran 
is presumed to have been exposed to Agent Orange or other 
herbicide agents as a result of his qualifying service in the 
Republic of Vietnam during the Vietnam War.  All remaining 
issues on appeal hinge upon a determination with respect to 
herbicide exposure, or alternatively, with respect to service 
connection for diabetes.  

The medical evidence of records contains diagnoses or 
reference to symptomatology with respect to each of the 
claimed disorders.  However, there is no medical nexus 
evidence of record that would relate any of the claimed 
disorders either to the veteran's presumed exposure to 
herbicides or to his service-connected diabetes.  Therefore, 
in order to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to these claims, the 
Board has determined that a physician or physicians with 
appropriate expertise should examine the veteran and review 
the claims folder to determine whether the disabilities at 
issue are related to his military service or service-
connected diabetes mellitus.

In addition, while this case is in remand status, the veteran 
should be provided appropriate notice with respect to the 
disability-rating and effective-date elements of his claims.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include the notice 
specified in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and notice that he 
should submit any pertinent evidence in 
his possession.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination or examinations by a 
physician or physicians with appropriate 
expertise to determine the nature and 
etiology of any currently manifested 
retinopathy, neuropathy of the upper and 
lower extremities, nephropathy, coronary 
artery disease, hypertension, and erectile 
dysfunction.  The claims folder must be 
made available to and must be reviewed by 
the examiner(s).

With respect to each of the claimed 
disabilities found to be present, the 
appropriate examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disability is etiologically related to the 
veteran's military service, to include 
exposure to herbicide agents, or was 
caused or chronically worsened by his 
service-connected diabetes.  The rationale 
for all opinions expressed must also be 
provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


